Citation Nr: 1448160	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability. 

2.  Entitlement to service connection for a right foot disability. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Eligibility to nonservice-connected disability pension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had Army National Guard service from June 1950 to April 1951. 

This matter comes before the Board of Veterans' Appeals from a February 2010, and a September 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of bilateral hearing loss and a right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied reopening a claim for service connection for a right foot disability.  

2.  Since the May 2005 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for a right leg disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.

3.  The Veteran did not serve for 90 days of consecutive active duty military service that began or ended during a period of war.  


CONCLUSIONS OF LAW

1.  An unappealed December 2005 rating decision denying service connection for a right leg disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a right leg disability; the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2014). 

3.  The requirements of basic eligibility for VA nonservice-connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 3.1 (e and f), 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

The Veteran is seeking to reopen a claim of service connection for a right leg disability that has been previously denied by the RO in May 2005.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In January 2005, the Veteran filed a claim to reopen a claim for entitlement to service connection for a right foot disability.  The claim to reopen was denied in a May 2005 rating decision.  The RO denied the claim because the Veteran did not submit evidence that showed that his current right leg disability was incurred in or aggravated in service.  The Veteran was provided notice of the adverse decision and of his procedural and appellant rights in a May 2005 letter.  The Veteran submitted a notice of disagreement with the decision in May 2005.  On the notice of disagreement the Veteran, choose the Traditional Appeal Process.  The RO never sent the Veteran a Statement of the Case or reevaluated his claim based on his notice of disagreement.  The Veteran refiled a claim to reopen his claim for entitlement to service connection for a right leg disability in July 2009.  The May 2005 rating decision denying reopening is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the May 2005 rating decision includes evidence which was previously of record to include evidence of his surgery on his right ankle in February 1973 and a statement from Dr. A.W.S. from September 1973.  However, the Veteran also submitted several lay statements discussing his right leg injury and how it has been a continuous disability since service.  He also submitted a lay statement from F.S. stating that he has known the Veteran for 40 years and he has heard the Veteran discuss how he hurt his right leg in service and how it has bothered him ever since service.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The lay statements submitted are all new and material as this evidence was not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claim of service connection for a right leg disability. 

Consequently, reopening the Veteran's claim of service connection for a right leg disability is warranted.  38 C.F.R. § 3.156. 

Non Service Connected Pension

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011).

Basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) (2013).

The Veteran's Department of Defense Form 22, Report of Separation of Service from the National Guard, indicates that he served in the National Guard of Washington State from June 8, 1950 to April 9, 1951.  During this period, the Veteran had active duty from June 10, 1950 to June 24, 1950 and inactive service  from July 1, 1950 to April 9, 1951.  There is no other period of verified active service shown.  The Veteran does have more than 90 consecutive days of inactive service, which, by its inactive nature, is not qualifying for pension purposes.  

The Veteran does not dispute the dates of his service, but contends that he is nonetheless entitled to nonservice-connected disability pension.  His argument, contained in his December 2013 VA among other documents, focuses on the requirement of permanent and total disability.  He offers no argument regarding his dates of service.  The question of permanent and total disability is only relevant where a claimant has the necessary qualifying service.  The Veteran here does not.
In sum, the Veteran's verified active service does not meet the requirement of having 90 days of continuous active duty service.  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist 

Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, the Veteran lacks legal entitlement to nonservice- connected disability pension due to nonqualifying service.  The Board finds that the disposition of this case is based upon the operation of law.  As discussed above, the Veteran did not 90 consecutive days of active service as required under the law to be eligible for the nonservice-connected disability pension.  VA's duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  Any error committed by the RO in complying with the duties to notify or assist is harmless. 


ORDER

The claim of service connection for a right leg disability is reopened; the appeal is granted to this extent only.  

Eligibility to nonservice-connected disability pension is denied.


REMAND

The Veteran asserts service connection for a right leg disability.  The Board has reopened the Veteran's claim.  However, additional development is required prior to a decision on the merits.  The Veteran has been diagnosed with traumatic arthritis to the right ankle, to include status post Charnley compression arthrodesis.  The Veteran has never been given a VA examination to determine the etiology of his right leg disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board is remanding the Veterans claim for service connection in order to provide the Veteran with an examination on the etiology of his currently diagnosed traumatic arthritis right ankle.   

In addition, the Veteran asserts entitlement to service connection for bilateral hearing loss.  The Veteran contends that he experienced acoustic trauma in service during a firing exercise.  See February 2014 Statement from the Veteran.  The Veteran has not been afforded a VA hearing examination to determine the etiology of his hearing disability and the Board has determined that one is warranted.  See McLendon, supra.   

Further, the Veteran has also stated that he has been receiving treatment at the VA in Columbia, Missouri the Board is also remanding for updated VA treatment records from February 2013 to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran receives treatment at the VA in Columbia, Missouri.  The RO should request updated records from the VAMC from February 2013 to the present.  

If any requested records are not available, that fact should be documented and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After the requested development has been completed and any records are associated with the claims file, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current right leg disability.  The examiner is requested to provide an opinion of the following:  

Whether it is as least as likely as not (a 50 percent or greater probability) that any currently diagnosed traumatic arthritis to the right ankle, to include status post Charnley compression arthrodesis is etiologically related to the Veteran's active service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In making his conclusion, the examiner is asked to consider and discuss the letter submitted from Dr. A.W.S. dated September 1973 as well as the Veteran's Form 22 stating that he was no longer physically qualified for induction into active military service.  

3.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any hearing loss disability that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to render an opinion as to the following: 

Whether any currently diagnosed hearing loss disability is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service, including the Veteran's reports of acoustic trauma in service when he was participating in a shooting exercise.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


